Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered March 24, 2004 in a wrongful death action. The order, among other things, denied the cross motion of third-party defendant Banc One Acceptance Corp. seeking dismissal of the third-party claims against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Schilling v Malark, 13 AD3d 1153 [2004]). Present—Martoche, J.P., Smith, Lawton and Hayes, JJ.